The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

     Claim Objections
Claims 2, 11 are objected to because “address pace” should be “address space”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
             The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brunner (US patent # 7009618) in view of Chiraz (US patent # 6411302).	With respect to independent claims 1, 10, 19 Brunner discloses: (claim 10 as exemplary claim) A computing device, comprising: 
              one or more memories configured to store instructions [memories operable to store instructions – Brunner col 14 lines 47-62]; and 
              a processor configured to execute the instructions [processing nodes – Brunner fig 2 & 6; The processing node 12A, in addition to a memory controller 14A, the interface logic 18A, and the address relocation cache 46A, may include one or more processors. The processors may be capable of generating physical addresses greater than 32 bits in size. In one particular implementation, for example, 40 bit physical addresses may be generated – Brunner col 5 lines 55-61] to access accelerated processing device ("APD") memory [memory map 60 corresponds to the memory map accessible by an accelerated processing device – Brunner fig 3 in view of Chiraz col 6 lines 29-50], by: 
              identifying whether to activate one or both of a first direct mapping unit and a second direct mapping unit [different mapping units (which may use direct mappings) may be used to access different portions of a distributed memory – Brunner col 6 lines 34-65 in view of fig 2-3; direct mapped embodiments – Brunner col 13 lines 9-10; processing architecture may use be capable of generating physical addresses greater than 32 bits in size, for example 40 bit physical addresses may be generated – Brunner col 5 lines 55-61], wherein the first direct mapping unit is associated with a small address size [small address size understood to correspond to any ‘small’, ‘x’ number of bits as opposed to a ‘larger’, ‘y’ number of bits where 0<x<y≤32, disclosed as “predefined limit may be the highest memory location in the memory map for which the peripheral device is capable of directly generating the address (e.g. 4 GB for a 32 bit address)” – Brunner abstract] and the second direct mapping unit is associated with a large address size [addresses requiring y bits are understood to be large addresses - Brunner col 5 lines 55-61;   The PCI devices may be capable of addressing the entire memory map if the amount of memory is less than 4 GB, or if the PCI devices (and the PCI bus) provide for more the 32 bits of addressing – Brunner col 8 lines 25-33;   it is understood that only the portion of either address needed by the receiving circuitry may be used. It is noted that the portion of the input address provided to the address relocation cache 46A, the address map 52, and the control circuit 48 may differ in size (e.g. the address relocation cache 46A may receive the portion excluding the page offset, the address map 52 may receive the portion which excludes the offset within the minimum-sized region for a destination identifier, etc.) - Brunner col 13 lines 15-23]; 
              activating the identified one or both of the first direct mapping unit and the second direct mapping unit [memory mapping circuitry (which may use direct mappings)  activated for access to memory - Brunner col 8 line 65 -  col 9 line 24 in view of col 6 lines 34-65; The PCI devices may be capable of addressing the entire memory map if the amount of memory is less than 4 GB, or if the PCI devices (and the PCI bus) provide for more the 32 bits of addressing – Brunner col 8 lines 25-33]; and 
              accessing memory of the accelerated processing device using the one or both of the first direct mapping unit and the second direct mapping unit [memory access to a memory of the accelerated processing device facilitated by memory mapping functional units - Brunner col 8 line 65 -  col 9 line 24 in view of col 6 lines 34-65; The PCI devices may be capable of addressing the entire memory map if the amount of memory is less than 4 GB, or if the PCI devices (and the PCI bus) provide for more the 32 bits of addressing – Brunner col 8 lines 25-33].
	Brunner does not explicitly disclose an accelerated processing device ("APD") memory.
Nevertheless, in the same field of endeavor Chiraz teaches an accelerated processing device memory which facilitates a large frame buffer and better system compatibility (Chiraz col 6 lines 29-50).  Therefore, Brunner/Chiraz teaches all limitations of the instant claim(s).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an accelerated processing device ("APD") memory.in the invention of Brunner as taught by Chiraz because it would be advantageous for a single logical frame buffer to be accessed directly by software applications such a DirectDraw application. This prevents having to perform graphics commands to access individual pixel data that is much slower then accessing the frame buffer directly (Chiraz col 6 lines 29-50).
              With respect to dependent claim 2, 11, 20 Brunner/Chiraz discloses wherein accessing the memory of the APD comprises converting an address of an address space of a processor that is external to the APD into an address space of the APD, as specified by an activated one of the first direct mapping unit and the second direct mapping unit [Chiraz fig 4] [Brunner col 4 lines 5-35].
              With respect to dependent claim 3, 12 Brunner/Chiraz discloses wherein identifying whether to activate the one or both of the first direct mapping unit and the second direct mapping unit comprises: determining whether a firmware or an operating system is capable of operating according to the large address size; and based on the determining, identifying the one or both of the first direct mapping unit and the second direct mapping unit [initialization code (firmware/OS) determines how many mapping units to utilize – Brunner col 13 lines 42-49 in view of Chiraz col 6 lines 29-50].
              With respect to dependent claim 4, 13 Brunner/Chiraz discloses identifying the second direct mapping unit in response to determining that the firmware or the operating system are capable of operating according to the large address size [The PCI devices may be capable of addressing the entire memory map if the amount of memory is less than 4 GB, or if the PCI devices (and the PCI bus) provide for more the 32 bits of addressing – Brunner col 8 lines 25-33].
              With respect to dependent claim 5, 14 Brunner/Chiraz discloses identifying the first direct mapping unit in response to determining that the firmware or the operating system are not capable of operating according to the large address size [The PCI devices may be capable of addressing the entire memory map if the amount of memory is less than 4 GB, or if the PCI devices (and the PCI bus) provide for more the 32 bits of addressing – Brunner col 8 lines 25-33].
              With respect to dependent claim 6, 15 Brunner/Chiraz discloses activating both the first direct mapping unit and the second direct mapping unit for usage in an overlapping time period [Brunner col 13 lines 24-41 in view of fig 2] [Chiraz col 13 lines 19-27; multiple display controllers (operable as mapping units) may be activated to produce a large frame buffer image - Chiraz fig 8 in view of 34b].
              With respect to dependent claim 7, 16 Brunner/Chiraz discloses wherein the first direct mapping unit maps into a different portion of the APD memory than the second direct mapping unit [Brunner fig 3 in view of fig 2 embodiment].
              With respect to dependent claim 8, 17 Brunner/Chiraz discloses wherein the first direct mapping unit maps into a display controller [display controller 1 … N – Chiraz fig 8 & 34b].
	With respect to dependent claim 9, 18 Brunner/Chiraz discloses wherein the first direct mapping unit maps into the APD memory in a non-linear manner [Brunner col 7 lines 35-50].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
DONG (US PGPUB # 20160328333) teaches: Managing a virtual graphics processor unit (GPU). For example, one embodiment of an apparatus comprises: a dynamic addressing module to map portions of an address space required by the virtual machine to matching free address spaces of a host if such matching free address spaces are available, and to select non-matching address spaces for those portions of the address space required by the virtual machine which cannot be matched with free address spaces of the host; and a balloon module to perform address space ballooning (ASB) techniques for those portions of the address space required by the virtual machine which have been mapped to matching address spaces of the host; and address remapping logic to perform address remapping techniques for those portions of the address space required by the virtual machine which have not been mapped to matching address spaces of the host.
Lillibridge (US PGPUB # 20170220483) teaches: Apertures of a first size in a first physical address space of at least one processor are mapped to respective blocks of the first size in a second address space of a storage medium. Apertures of a second size in the first physical address space are mapped to respective blocks of the second size in the second address space, the second size being different from the first size.
When responding to this Office Action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARWAN AYASH at (571)270-1179.  The examiner may be reached via email at marwan.ayash@uspto.gov – provided that applicant files form PTO/SB/439 to authorize internet communication, found online at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf   
The examiner can normally be reached 9a-730p M-R.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marwan Ayash/              
Examiner, Art Unit 2133      
/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133